
	
		I
		112th CONGRESS
		1st Session
		H. R. 3529
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2011
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the reinstatement of certain NAFTA Customs
		  fees exemption, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Northern Border Commerce Protection
			 Act.
		2.Reinstatement of
			 certain NAFTA Customs fees exemption
			(a)In
			 generalSection
			 13031(b)(1)(A)(i) of the Consolidated Omnibus Budget Reconciliation Act of 1985
			 (19 U.S.C. 58c(b)(1)(A)(i)) is amended—
				(1)in subclause (I),
			 by striking or at the end;
				(2)in subclause (II),
			 by adding or at the end; and
				(3)by adding at the
			 end the following:
					
						(III)originated in Canada or originated in the
				United States or a territory or possession of the United States and was limited
				to
				Canada;
						.
				(b)Use of
			 feesThe fees collected as a
			 result of the amendment made by this section shall be deposited in the Customs
			 User Fee Account, shall be available for reimbursement of customs services and
			 inspections costs, and shall be available only to the extent provided in
			 appropriations Acts.
			(c)Effective
			 dateThis section and the amendments made by this section shall
			 take effect on the date of the enactment of this Act and apply to passengers
			 arriving in the United States on or after November 5, 2011.
			
